J-A20020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DANIEL JOHN DUSCH                      :
                                        :
                   Appellant            :   No. 1880 WDA 2019

    Appeal from the Judgment of Sentence Entered November 12, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0002231-2019


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                        FILED OCTOBER 16, 2020

     Appellant, Daniel John Dusch, appeals from the judgment of sentence

entered on November 12, 2019. We affirm.

     The trial court ably summarized the underlying facts of this case:

       This matter arises out of [Appellant’s] arrest [for possession
       of a controlled substance and possession of drug
       paraphernalia,] following the execution of a search warrant
       on February 8, 2019, at his residence at 398 Simms Street,
       [in Pittsburgh]. The search warrant was issued pursuant to
       an affidavit of probable cause [that was sworn] by Detective
       [Michael] Lafferty of the Pittsburgh Police Department on
       February 8, 2019[.]

       [The affidavit of probable cause] stated that [Detective
       Lafferty] received a complaint in [December 2018], via
       telephone[,] from a source that wished to remain
       anonymous[. The anonymous source told Detective Lafferty]
       that [Appellant] was selling heroin and cocaine in the [Mount]
       Washington [neighborhood of Pittsburgh]. The informant
       wished to remain anonymous out of concern for [his/her]
       safety.    The informant [told Detective Lafferty] that
       [Appellant] leaves his home at 398 Simms Avenue, where he
J-A20020-20


         lives with his elderly parents who have medical issues, and
         sells narcotics to individuals in vehicles in the alley located
         near his residence.        The informant also stated that
         [Appellant] rides a bicycle around the neighborhood selling
         the narcotics. . . .

         Based on the information received from the informant,
         Detective Lafferty and [another detective] conducted a trash
         pull [of Appellant’s garbage] on January 5, 2019. The
         affidavit indicated they arrived at [Appellant’s] residence and
         observed numerous black garbage bags sitting outside the
         residence awaiting the morning trash collection.             The
         detectives retrieved three of the black garbage bags[,] which
         yielded 17 empty [stamp] bags of heroin/fentanyl, marked
         as "Gladiator" in blue ink, "Boost" in red ink, "Gucci" in black
         ink[,] and the Facebook symbol in blue ink. The trash also
         contained two baggie diapers,[1] four small [Ziploc]
         baggies[,] and [the following indicia: “a The Medicine Shoppe
         Pharmacy prescription for John Dusch, a State Farm
         insurance card for a 2016 Toyota Corolla for a John and Anna
         Dusch, a County of Allegheny Tax statement for a John and
         Ann Dusch, a Peoples Gas bill for a Ann and John Dusch, [a]
         Jordan Tax service letter for John and Ann Dusch, a City of
         Pittsburgh real estate tax bill to a John and Ann Dusch, and
         a Medicare Summary notice for Anna Dusch.” Affidavit of
         Probable Cause, 2/8/19, at 4.] The affidavit indicated that
         field tests of the diaper baggies were positive for cocaine.

         The affidavit further [declared] that[,] on February 8, 2019,
         a second trash pull was conducted consisting of six black
         garbage bags. In this trash pull the detectives recovered 38
         empty [stamp] bags of heroin/fentanyl[,] marked "Viking" in
         purple ink and "Devils Live" in pink ink. Also recovered were
         three baggie diapers, two sandwich bags, two small rubber
         bands and two pieces of indicia for John and Ann [Dusch].
____________________________________________


1 Within the affidavit of probable cause, Detective Lafferty defined a baggie
“diaper” as “a sandwich bag with the corners ripped off, giving it the
appearance of a ‘diaper.’” Affidavit of Probable Cause, 2/8/19, at 5. In the
affidavit, Detective Lafferty declared:     “I know from my training and
experience that the corners of the bags are used to package narcotics, while
the rest of the bag is discarded.” Id. at 5-6.


                                           -2-
J-A20020-20


          The affidavit further set forth that[,] based on the
          [detective’s] experience and knowledge, the diaper baggies,
          stamp baggies[,] and [small rubber bands are] used to
          package narcotics. . . .

Trial Court Opinion, 3/10/20, at 2-3 (some capitalization omitted).

        On February 8, 2019, the police executed the search warrant upon

Appellant’s residence and, during the search, the police discovered “a bundle

[of a heroin/fentanyl mixture] with another stamp bag next to it” in Appellant’s

sleeping area.      N.T. Trial, 10/31/20, at 11.           Appellant was arrested and

charged with two counts of possession of a controlled substance and one count

of possession of drug paraphernalia.2,         3


        Prior to trial, Appellant filed a motion to suppress and argued that all of

the evidence against him must be suppressed because the search warrant was

not supported by probable cause.                   Specifically, Appellant claimed, the

information from the confidential informant and the results from the first trash

pull were stale and could not support the issuing authority’s probable cause

determination, as the “police obtained [the] information from the informant

[about Appellant’s drug activity] roughly two months before the search

warrant was sought, and the first trash pull occurred over a month before the

search warrant was obtained.” Appellant’s Motion to Suppress, 7/19/19, at 4

(some capitalization omitted). Appellant also claimed that the second trash
____________________________________________


2   35 P.S. § 780-113(a)(16) and (32), respectively.

3The Commonwealth also charged Appellant with one count of persons not to
possess firearms. However, the trial court found Appellant not guilty of this
charge. N.T. Trial, 11/12/19, at 3.


                                           -3-
J-A20020-20



pull, standing alone, could not support the issuing authority’s probable cause

determination because the second trash pull only “indicated significant user

paraphernalia had been discarded and [could not], alone, establish grounds

for probable cause of manufacture, delivery, or present possession of

controlled substances with the intent to deliver.” Id.

      The trial court denied Appellant’s suppression motion on October 3,

2019 and, following a bench trial, Appellant was found guilty of two counts of

possession of a controlled substance and one count of possession of drug

paraphernalia. N.T. Trial, 11/12/19, at 3. On November 12, 2019, the trial

court sentenced Appellant to serve an aggregate term of two years of

probation for his convictions. N.T. Sentencing, 11/12/19, at 5.

      After the PCRA court reinstated Appellant’s direct appeal rights nunc pro

tunc, Appellant filed a timely notice of appeal. Appellant raises one claim to

this Court:

        Under the [United States] and Pennsylvania Constitutions,
        police must have probable cause that they will likely find
        evidence in a given place in order to obtain a search warrant.
        In this case, the Commonwealth only conducted a single,
        non-stale trash pull that discovered evidence of drug use.
        Accordingly: did the trial court err when it found that some
        evidence of past drug possession from a single trash pull
        provided probable cause for police to obtain a search warrant
        for the residence?

Appellant’s Brief at 5.

      As we have held: “[o]nce a motion to suppress evidence has been filed,

it is the Commonwealth’s burden to prove, by a preponderance of the



                                     -4-
J-A20020-20



evidence, that the challenged evidence was not obtained in violation of the

defendant’s rights.” Commonwealth v. Wallace, 42 A.3d 1040, 1047-1048

(Pa. Super. 2012) (en banc); see also Pa.R.Crim.P. 581(H). With respect to

an appeal from the denial of a motion to suppress, our Supreme Court has

declared:

        Our standard of review in addressing a challenge to a trial
        court’s denial of a suppression motion is whether the factual
        findings are supported by the record and whether the legal
        conclusions drawn from those facts are correct. When
        reviewing [such a ruling by the] suppression court, we must
        consider only the evidence of the prosecution and so much of
        the evidence of the defense as remains uncontradicted when
        read in the context of the record. . . . Where the record
        supports the findings of the suppression court, we are bound
        by those facts and may reverse only if the legal conclusions
        drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted).

     On appeal, Appellant challenges the validity of the search warrant for

his residence and claims that the search warrant was not supported by

probable cause. As our Supreme Court has summarized:

        Before an issuing authority may issue a constitutionally valid
        search warrant he or she must be furnished with information
        sufficient to persuade a reasonable person that probable
        cause exists to conduct a search. The requisite probable
        cause must exist at the time the warrant is issued and be
        based on facts closely related in time to the date of issuance.
        If the district justice is presented with evidence of criminal
        activity at some prior time, it must also be established that
        the criminal activity continued up to the time of the request
        for the warrant in order to support a finding of probable
        cause.


                                     -5-
J-A20020-20



Commonwealth v. Jones, 484 A.2d 1383, 1387 (Pa. 1984) (citations

omitted).

      “[T]he question of whether probable cause exists for the issuance of a

search warrant must be answered according to the ‘totality of the

circumstances’ test articulated in Commonwealth v. Gray, 503 A.2d 921

(Pa. 1985), and its Pennsylvania progeny, which incorporates the reasoning

of the United States Supreme Court in Illinois v. Gates, 462 U.S. 213

(1983).” Commonwealth v. Arthur, 62 A.3d 424, 432 (Pa. Super. 2013)

(some quotations and citations omitted). In accordance with Gray and Gates,

“the task of the issuing authority is simply to make a practical, common-sense

decision whether, given all of the circumstances set forth in the affidavit before

him, including the ‘veracity’ and ‘basis of knowledge’ of persons supplying

hearsay information, there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Gray, 503 A.2d at 925, quoting

Gates, 462 U.S. at 238.

      With respect to a court that is reviewing an issuing authority’s probable

cause determination:

        [the] reviewing court is not to conduct a de novo review of
        the issuing authority's probable cause determination, but is
        simply to determine whether or not there is substantial
        evidence in the record supporting the decision to issue a
        warrant. . . . In so doing, the reviewing court must accord
        deference to the issuing authority’s probable cause
        determination, and must view the information offered to
        establish probable cause in a common-sense, non-technical
        manner.



                                      -6-
J-A20020-20



Commonwealth v. Jones, 988 A.2d 649, 655 (Pa. 2010) (citations,

quotations, and corrections omitted).

       Thus, although “[r]easonable minds frequently may differ on the

question whether a particular affidavit establishes probable cause,” the

deference afforded a magistrate judge ensures that, “[i]f a substantial basis

exists to support the magistrate's probable cause finding, [the trial court]

must uphold that finding even if a different magistrate judge might have found

the affidavit insufficient to support a warrant.” United States v. Leon, 468
U.S. 897, 914 (1984); United States v. Miknevich, 638 F.3d 178, 182 (3rd

Cir. 2011) (citations and quotations omitted).

       “We must limit our inquiry to the information within the four corners of

the affidavit submitted in support of probable cause when determining

whether the warrant was issued upon probable cause.” Arthur, 62 A.3d at

432.

       Within Appellant’s brief, Appellant argues that we must separate the

events set forth in the affidavit and then analyze each piece of information in

isolation. Thus, Appellant argues, we must begin our analysis by disregarding

the first trash pull and the informant’s tip because both were “over a month

old [and] stale.” Appellant’s Brief at 14. Appellant claims that, when this

information is completely disregarded, the only evidence supporting the

search warrant is “a single trash pull” that occurred on the day the search

warrant was issued; and, Appellant claims, this single trash pull resulted in




                                     -7-
J-A20020-20



“minimal evidence,” which could not “provide probable cause to search.” Id.

at 22-23. Appellant’s argument and analysis fail.

      It is true that “stale information cannot provide probable cause in

support of a warrant.” Commonwealth v. Janda, 14 A.3d 147, 158 (Pa.

Super. 2011) (citation omitted). Thus, the “age of the information supporting

a warrant application is a factor in determining probable cause. If too old, the

information is stale, and probable cause may no longer exist.” Id. (quotations

and citations omitted). Nevertheless:

        [a]ge alone . . . does not determine staleness.         The
        determination of probable cause is not merely an exercise in
        counting the days or even months between the facts relied
        on and the issuance of the warrant. Rather, we must also
        examine the nature of the crime and the type of evidence.
Id. at 158–159 (quotations and citations omitted). Relatedly, “[m]ere lapse

of time between discovery of criminal activity and issuance of a search warrant

will not necessarily dissipate probable cause and a showing that criminal

activity is likely to have continued up to the time of issuance of a warrant will

render otherwise stale information viable.” Commonwealth v. Karns, 566
A.2d 615, 617 (Pa. Super. 1989) (quotations and citations omitted).

      Further, and contrary to Appellant’s argument on appeal, in determining

whether “there is substantial evidence in the record supporting the decision

to issue a warrant,” we do not isolate the events set forth in the affidavit of

probable cause and consider each piece of information separately, divorced

from the whole. See Appellant’s Brief at 14-16. Instead, we must view the

totality of the circumstances and determine whether substantial evidence

                                      -8-
J-A20020-20



exits, which would support the issuing authority’s finding that “there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” See Jones, 988 A.2d at 655; Gray, 503 A.2d at 925.

      In this case, the totality of the circumstances supports the issuing

authority’s finding of probable cause. To be sure, the affidavit of probable

cause declared that, in December 2018, an anonymous complainant informed

Detective Lafferty that Appellant was selling heroin and cocaine in the alley

next to his home and throughout the Mount Washington neighborhood of

Pittsburgh.   Affidavit of Probable Cause, 2/8/19, at 3.      The complainant

informed Detective Lafferty that Appellant lives in the residence with his

elderly parents, Ann and John Dusch, that Appellant’s parents have medical

issues, and that Appellant “sells narcotics all day and night long.” Id.

      Detective Lafferty initially corroborated the informant’s tip on January

5, 2019, when he conducted a trash pull of Appellant’s garbage and discovered

evidence that Appellant was packaging narcotics in his house for sale.

Specifically, Detective Lafferty discovered in the garbage: “17 empty stamp

bags of heroin/fentanyl,” with four different name brands stamped on the

bags; two baggie diapers that tested positive for the presence of cocaine; and,

four small Ziploc baggies. Id. at 4. The trash pull also corroborated other

aspects of the informant’s tip, including that Appellant lived with his parents,

that Appellant’s parents were elderly, and that Appellant’s parents had

medical issues. See id. (declaring that Detective Lafferty recovered, from the

first trash pull: “a The Medicine Shoppe Pharmacy prescription for John Dusch,

                                     -9-
J-A20020-20



a State Farm insurance card for a 2016 Toyota Corolla for a John and Anna

Dusch, a County of Allegheny Tax statement for a John and Ann Dusch, a

Peoples Gas bill for a Ann and John Dusch, Jordan Tax service letter for John

and Ann Dusch, a City of Pittsburgh real estate tax bill to a John and Ann

Dusch, and a Medicare Summary notice for Anna Dusch”).

      Detective Lafferty then conducted a second trash pull of Appellant’s

garbage on February 8, 2019 – which was the same day that Detective Lafferty

swore the affidavit of probable cause and the issuing authority authorized the

search warrant of Appellant’s residence.      During this trash pull, Detective

Lafferty discovered:   “38 empty stamp bags of heroin/fentanyl,” with two

different brand names stamped on the bags; three baggie diapers; two

sandwich baggies; and, two small rubber bands. Id. at 5.

      Viewing the above information in its totality and in a common-sense

manner, we conclude that there is substantial evidence that Appellant was

engaged in a continuous and ongoing narcotics packaging and selling

operation that originated in his house. Under our precedent, the continuous

and ongoing nature of this illegal operation – which the police last verified on

the same day that the search warrant was issued – prevented the informant’s

tip and the initial trash pull from becoming stale. See, e.g., Karns, 556 A.2d

at 617 (“a showing that the criminal activity is likely to have continued up to

the time of the issuance of the warrant will render otherwise stale information

viable”); Commonwealth v. Shaw, 281 A.2d 897, 899 (Pa. 1971) (“[i]f the

issuing officer is presented with evidence of criminal activity at some prior

                                     - 10 -
J-A20020-20



time, this will not support a finding of probable cause as of the date the

warrant issues, unless it is also shown that the criminal activity

continued     up   to   or   about   that     time”)   (emphasis   added);   c.f.

Commonwealth v. Hoppert, 39 A.3d 358, 363 (Pa. Super. 2012) (“a stale

observation of items that can be quickly disposed of, such as drugs, does not

provide probable cause for a warrant absent evidence of an ongoing

course of conduct on the part of the defendant”) (emphasis added).

      Thus, we conclude the trial court did not err when it determined that

substantial evidence supported the issuing authority’s determination that, on

February 8, 2019, there was a fair probability that narcotics would be found

in Appellant’s house. Appellant’s claim to the contrary fails.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2020




                                     - 11 -